Citation Nr: 1538395	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to November 1957, July 1958 to October 1972 and January 1980 to February 1984.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in July 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the case.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not evaluated as totally disabled due to a service-connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Regarding the DIC claim under 38 U.S.C.A. § 1318, Veterans Claims Assistance Act of 2000 (VCAA) notice is not required because the issue presented is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

VA has obtained service treatment records, a VA medical opinion, post-service treatment records and afforded the Appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and the Appellant has not contended otherwise.  

Furthermore, the Appellant was afforded a Board hearing in July 2015.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue on appeal.  See Board hearing transcript, page 2.  The Appellant was assisted at the hearing by an accredited representative from Disabled American Veterans.  The VLJ and representative asked the Appellant questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the VLJ then asked questions to ascertain whether the Appellant had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Appellant nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Appellant's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Appellant's claim.  Therefore, no further assistance to the Appellant with the development of evidence is required.

II.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1318  

The Appellant filed a claim for DIC under the provisions of 38 U.S.C. § 1318. 

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. § 1318 when it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c). 

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran separated from his last period of active duty service in February 1984.  At the time of the Veteran's death in September 2008, the Veteran was in receipt of a 40 percent rating for adenocarcinoma of the prostate, a 30 percent rating for seborrheic dermatitis, and noncompensable ratings for ulcerative colitis and erectile dysfunction.  The Veteran's combined rating was 60 percent, effective from January 2006.  Accordingly, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and, has not shown to be a former prisoner of war.  See 38 C.F.R. § 3.22(a).  Moreover, the Appellant does not contend otherwise.  See Transcript.  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the Appellant, has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE). 

Although the Board is sympathetic to the Appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  As the preponderance of the evidence is against the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Appellant is claiming entitlement to service connection for the cause of the Veteran's death.  

After a review, the Board observes that further development is required prior to adjudicating the Appellant's claim.

The Veteran died in September 2008.  The death certificate lists the immediate cause of death as pneumonia due to or as a consequence of renal failure.  Significant conditions contributing to death were sepsis, cellulitis, and urinary tract infection.

The Appellant asserts that the Veteran's seborrheic dermatitis made the Veteran susceptible to an infection, which spread to his lungs, ultimately resulting in his death from pneumonia.  See February 2011 statement.  She also asserts that the Veteran's exposure to herbicides during service made him more susceptible to infections.  See April 2009 statement.

The duty to assist includes obtaining a medical opinion when necessary for disability compensation claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Criteria are used to make a determination in this regard.  Id.  They do not apply to claims for DIC benefits, however.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Yet, the duty to assist for all claims includes assisting the claimant in obtaining necessary evidence.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  This encompasses a medical opinion in the DIC context.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Such an opinion is necessary to answer a medical question, as the Board is prohibited from rendering its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Several medical questions must be answered prior to Board adjudication.  As background, the Veteran presumably was exposed to herbicides during service given that he was stationed in the Republic of Vietnam between July 1967 and June 1968 and April 1969 to March 1970.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Sepsis and cellulitis, however, are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an Appellant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Here, the Appellant has asserted that the Veteran's exposure to herbicides during service made him more susceptible to contracting the infections that contributed to his death.  The medical opinions of record currently contain no discussion regarding the Veteran's exposure to herbicides during service.  To date, no medical opinion has been obtained that discusses whether the Veteran's contributory causes of death of sepsis and cellulitis had an association with his exposure to herbicides during service.  Therefore, the Board finds that a VA medical opinion, based on full consideration of the record, and supported by clearly stated rationale, is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board also finds that the opinion should address whether the Veteran's service connected adenocarcinoma of the prostate status post prostatectomy with residual scar and bladder dysfunction caused or contributed to his death.  Hence, the AMC should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

The Board also finds that further notification action in connection with the claim for service connection for the cause of the Veteran's death is warranted.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.

In this case, the Appellant was sent a notification letter in April 2009.  This letter notified the Appellant as to what information and evidence must be submitted by her and what information and evidence would be obtained by VA.  However, this letter did not indicate what disabilities the Veteran was service connected for during his lifetime.  During his lifetime, the Veteran was service connected for adenocarcinoma of the prostate, seborrheic dermatitis, ulcerative colitis and erectile dysfunction.  The Appellant must be informed of that fact.  The Board points out that action by the RO is required to satisfy the notice provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Send a VCAA-compliant letter to the Appellant and her representative.  In explaining how to establish entitlement to service connection for the cause of the Veteran's death, ensure that the letter meets the notice requirements of Hupp (cited above).

2.  Return the claims file to the May 2011 VA physician for an addendum medical opinion on the cause of the Veteran's death.  If the May 2011 VA physician is unavailable, provide the claims file to another VA physician (M.D.) for an addendum medical opinion.   

The VA physician is asked to provide a medical opinion on the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's primary and/or contributory causes of death are due to exposure to herbicides during service?  In so opining, the physician should specifically address the Appellant's theory that the Veteran's exposure to herbicides during service rendered the Veteran unable to heal and/or fight off infections, thereby leading to the contributory causes of death listed as sepsis, and cellulitis, and ultimately causing pneumonia, which is listed as the primary cause of death.

(b) Is it at least as likely as not (i.e., 50 percent or greater probability) that the immediate cause of death of renal failure and a contributory cause of death of urinary tract infection were (i) caused by or (ii) aggravated (permanently worsened beyond the natural progress) by the Veteran's service connected adenocarcinoma of the prostate status post prostatectomy with bladder dysfunction?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. 
 
3.  After the above actions have been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a Supplemental SOC (SSOC).  

Afford them the appropriate period of time within which to respond thereto.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


